MoeRIS, J.
The record contains no assignments of error. Defendant’s counsel states in his brief that since he knows of no error committed by the court, no assignments of error were made. He further states in his brief that defendant has been asked if he wished to supplement the brief with arguments of his own, but the defendant has declined to do so. However, defendant has filed in this Court several documents, including a copy of the record on appeal filed by his counsel, which he refers to as “entirety of all records and contentions enclosed herein.” By his letter to the Clerk, he asks that they be filed and directed for full review. This we have assumed is defendant’s own supplemental brief. We have ordered that it be added to the record filed without printing.
We have carefully examined the record and the documents sub*604mitted by defendant and are in accord with counsel’s conclusion that in the trial of this matter- there was
No error.
MallaRD, C.J., and Gbaham, J., concur.